178 S.E.2d 649 (1971)
10 N.C. App. 382
AMERICAN CREDIT COMPANY OF WINSTON-SALEM, Inc.
v.
Benjamin BROWN.
No. 7121DC11.
Court of Appeals of North Carolina.
February 3, 1971.
*650 Blackwell, Blackwell, Canady, Eller & Jones, by Jack F. Canady, Winston-Salem, for plaintiff appellant.
White, Crumpler & Pfefferkorn, by Joe P. McCollum, Jr., and James G. White, Winston-Salem, for defendant appellee.
PARKER, Judge.
In charging the jury the trial judge did not at any time "declare and explain the law arising on the evidence given in the case." This he was required to do. G.S. 1A-1, Rule 51(a); 7 Strong, N.C. Index 2d, Trial, § 33, p. 324, et seq. The jury was given no guidance as to what facts, if found by them to be true, would justify them in answering the sole issue submitted to them either in the affirmative or the negative. For failure of the trial judge to comply with the mandate of Rule 51(a), plaintiff is entitled to a
New trial.
MALLARD, C. J., and GRAHAM, J., concur.